Name: Commission Decision of 22 December 2006 adapting Decision 2002/459/EC as regards the additions to be made to the list of units in the Traces computer network as a result of the accession of Bulgaria and Romania (notified under document number C(2006) 6810) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade policy;  Europe;  information technology and data processing;  information and information processing;  European construction;  research and intellectual property;  agricultural activity
 Date Published: 2007-08-24; 2007-01-12

 12.1.2007 EN Official Journal of the European Union L 7/23 COMMISSION DECISION of 22 December 2006 adapting Decision 2002/459/EC as regards the additions to be made to the list of units in the Traces computer network as a result of the accession of Bulgaria and Romania (notified under document number C(2006) 6810) (Text with EEA relevance) (2007/13/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) In the case of some acts requiring adaptation on account of the accession of Bulgaria and Romania to the European Union, provision was not made for the necessary adaptations in the Act of Accession of 2005. These adaptations must be adopted before accession so as to be applicable from the date of accession. (2) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) thereof, provides for the establishment of a computerised system linking the veterinary authorities of the Member States. (3) Commission Decision 2002/459/EC of 4 June 2002 listing the units in the ANIMO computerised network and repealing Decision 2002/287/EC (2) lists and identifies the units of the ANIMO system in the Member States. (4) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (3) requires the use of Traces, a computerised system for tracing the movements of animals and certain products in the framework of intra-Community trade and imports. (5) To ensure the smooth functioning of the Traces computerised system, the different units present in Bulgaria and Romania need to be identified. (6) Decision 2002/459/EC must therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2002/459/EC shall be amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply subject to and from the date of entry into force of the Treaty of Accession of Bulgaria and Romania. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 159, 17.6.2002, p. 27. Decision as last amended by Decision 2006/414/EC (OJ L 164, 16.6.2006, p. 27). (3) OJ L 94, 31.3.2004, p. 63. Decision as last amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). ANNEX In the Annex to Decision 2002/459/EC, the following sections are added: PÃ Ã LOHA BILAG ANHANG LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANEXO ANNEXE ALLEGATO PIELIKUMS PRIEDAS MELLÃ KLET ANNESS BIJLAGE ZAÃ Ã CZNIK ANEXO PRÃ LOHA PRILOGA LIITE BILAGA ZemÃ : Bulharsko Land: Bulgarien Land: Bulgarien Riik: Bulgaaria Ã §Ã Ã Ã ±: Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ± Country: Bulgaria PaÃ ­s: Bulgaria Pays: Bulgarie Paese: Bulgaria Valsts: BulgÃ rija Ã alis: Bulgarija OrszÃ ¡g: BulgÃ ¡ria PajjiÃ ¼: Bulgarija Land: Bulgarije Kraj: BuÃ garia PaÃ ­s: BulgÃ ¡ria Krajina: Bulharsko DrÃ ¾ava: Bolgarija Maa: Bulgaria Land: Bulgarien Ã STÃ EDNÃ  JEDNOTKA CENTRALENHED ZENTRALE EINHEIT KESKASUTUS Ã Ã Ã Ã ¤Ã ¡ÃÃ Ã  Ã Ã Ã Ã Ã Ã  CENTRAL UNIT UNIDAD CENTRAL UNITÃ  CENTRALE UNITÃ CENTRALE CENTRÃLÃ VIENÃ ªBA CENTRINIS VIENETAS KÃ ZPONTI EGYSÃ G UNITA' 'ENTRALI CENTRALE EENHEID JEDNOSTKA CENTRALNA UNIDADE CENTRAL CENTRÃ LNA JEDNOTKA GLAVNI URAD KESKUSYKSIKKÃ  CENTRALENHET BG00000 HQNVS SOFIA MÃ STNÃ  JEDNOTKA LOKALE ENHEDER Ã RTLICHE EINHEITEN KOHALIK ASUTUS Ã ¤Ã Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã Ã Ã £ LOCAL UNITS UNIDADES LOCALES UNITÃ S LOCALES UNITÃ LOCALI LOKÃLÃ VIENÃ ªBA VIETINIAI VIENETAI HELYI EGYSÃ GEK UNITA' LOKALI LOKALE EENHEDEN JEDNOSTKA LOKALNA UNIDADES LOCAIS LOKÃ LNA JEDNOTKA OBMOÃ NA ENOTA PAIKALLISET YKSIKÃ T LOKALA ENHETER BG01000 BLAGOEVGRAD BG02000 BURGAS BG03000 VARNA BG04000 VELIKO TARNOVO BG05000 VIDIN BG06000 VRATSA BG07000 GABROVO BG08000 DOBRICH BG09000 KARZHALI BG10000 KYUSTENDIL BG11000 LOVECH BG12000 MONTANA BG13000 PAZARDJIK BG14000 PERNIK BG15000 PLEVEN BG16000 PLOVDIV BG17000 RAZGRAD BG18000 ROUSSE BG19000 SILISTRA BG20000 SLIVEN BG21000 SMOLYAN BG22000 SOFIA-REGION BG23000 STARA ZAGORA BG24000 TARGOVISHTE BG25000 HASKOVO BG26000 SHUMEN BG27000 JAMBOL BG28000 SOFIA STANOVIÃ TÃ  HRANIÃ NÃ CH KONTROL GRÃ NSEKONTROLSTEDER GRENZKONTROLLSTELLEN PIIRIPUNKT Ã £Ã ¥Ã Ã Ã ¡ÃÃ Ã Ã Ã Ã £Ã ¤Ã ÃÃ Ã Ã Ã Ã Ã Ã Ã §Ã Ã ¥ BORDER INSPECTION POSTS PUESTOS DE INSPECCIÃ N FRONTERIZOS POSTES DINSPECTION FRONTALIERS POSTI DISPEZIONE FRONTALIERI ROBEÃ ½KONTROLES PUNKTS PASIENIO VETERINARIJOS POSTAS Ã LLATEGÃ SZSÃ GÃ GYI HATÃ RÃ LLOMÃ S POSTIJIET SPEZZJONIJIET TA' FRUNTIERA GRENSINSPECTIEPOSTEN PUNKTY KONTROLI GRANICZNEJ POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS HRANIÃ NÃ  INÃ PEKÃ NÃ  STANICÃ  MEJNIH KONTROLNIH TOÃ K RAJATARKASTUSASEMAT GRÃ NSKONTROLLSTATIONER BG 00199 R BREGOVO BG 00299 P BURGAS BG 00399 R GJUSHEVO BG 00499 R KALOTINA BG 00599 R KAPITAN ANDREEVO BG 00699 A SOFIA BG 00799 P VARNA BG 00899 R ZLATAREVO ZemÃ : Rumunsko Land: RumÃ ¦nien Land: RumÃ ¤nien Riik: Rumeenia Ã §Ã Ã Ã ±: Ã ¡Ã ¿Ã Ã ¼Ã ±Ã ½Ã ¯Ã ± Country: Romania PaÃ ­s: RumanÃ ­a Pays: Roumanie Paese: Romania Valsts: RumÃ nija Ã alis: Rumunija OrszÃ ¡g: RomÃ ¡nia PajjiÃ ¼: Rumanija Land: RoemeniÃ « Kraj: Rumunia PaÃ ­s: RomÃ ©nia Krajina: Rumunsko DrÃ ¾ava: Romunija Maa: Romania Land: RumÃ ¤nien Ã STÃ EDNÃ  JEDNOTKA CENTRALENHED ZENTRALE EINHEIT KESKASUTUS Ã Ã Ã Ã ¤Ã ¡ÃÃ Ã  Ã Ã Ã Ã Ã Ã  CENTRAL UNIT UNIDAD CENTRAL UNITÃ  CENTRALE UNITÃ CENTRALE CENTRÃLÃ VIENÃ ªBA CENTRINIS VIENETAS KÃ ZPONTI EGYSÃ G UNITA' 'ENTRALI CENTRALE EENHEID JEDNOSTKA CENTRALNA UNIDADE CENTRAL CENTRÃ LNA JEDNOTKA GLAVNI URAD KESKUSYKSIKKÃ  CENTRALENHET RO00000 ANSVSA BUCUREÃTI MÃ STNÃ  JEDNOTKA LOKALE ENHEDER Ã RTLICHE EINHEITEN KOHALIK ASUTUS Ã ¤Ã Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã Ã Ã £ LOCAL UNITS UNIDADES LOCALES UNITÃ S LOCALES UNITÃ LOCALI LOKÃLÃ VIENÃ ªBA VIETINIAI VIENETAI HELYI EGYSÃ GEK UNITA' LOKALI LOKALE EENHEDEN JEDNOSTKA LOKALNA UNIDADES LOCAIS LOKÃ LNA JEDNOTKA OBMOÃ NA ENOTA PAIKALLISET YKSIKÃ T LOKALA ENHETER RO01000 ALBA RO02000 ARAD RO03000 ARGEÃ RO04000 BACÃ U RO05000 BIHOR RO06000 BISTRIÃ A-NÃ SÃ UD RO07000 BOTOÃANI RO08000 BRAÃOV RO09000 BRÃ ILA RO10000 BUCUREÃTI RO11000 BUZÃ U RO12000 CARAÃ-SEVERIN RO13000 CÃ LÃ RAÃI RO14000 CLUJ RO15000 CONSTANÃ A RO16000 COVASNA RO17000 DÃ MBOVIÃ A RO18000 DOLJ RO19000 GALAÃ I RO20000 GIURGIU RO21000 GORJ RO22000 HARGHITA RO23000 HUNEDOARA RO24000 IALOMIÃ A RO25000 IAÃI RO26000 ILFOV RO27000 MARAMUREÃ RO28000 MEHEDINÃ I RO29000 MUREÃ RO30000 NEAMÃ  RO31000 OLT RO32000 PRAHOVA RO33000 SATU MARE RO34000 SÃ LAJ RO35000 SIBIU RO36000 SUCEAVA RO37000 TELEORMAN RO38000 TIMIÃ RO39000 TULCEA RO40000 VASLUI RO41000 VÃ LCEA RO42000 VRANCEA STANOVIÃ TÃ  HRANIÃ NÃ CH KONTROL GRÃ NSEKONTROLSTEDER GRENZKONTROLLSTELLEN PIIRIPUNKT Ã £Ã ¥Ã Ã Ã ¡ÃÃ Ã Ã Ã Ã £Ã ¤Ã ÃÃ Ã Ã Ã Ã Ã Ã Ã §Ã Ã ¥ BORDER INSPECTION POSTS PUESTOS DE INSPECCIÃ N FRONTERIZOS POSTES DINSPECTION FRONTALIERS POSTI DISPEZIONE FRONTALIERI ROBEÃ ½KONTROLES PUNKTS PASIENIO VETERINARIJOS POSTAS Ã LLATEGÃ SZSÃ GÃ GYI HATÃ RÃ LLOMÃ S POSTIJIET SPEZZJONIJIET TA' FRUNTIERA GRENSINSPECTIEPOSTEN PUNKTY KONTROLI GRANICZNEJ POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS HRANIÃ NÃ  INÃ PEKÃ NÃ  STANICÃ  MEJNIH KONTROLNIH TOÃ K RAJATARKASTUSASEMAT GRÃ NSKONTROLLSTATIONER RO 40199 R ALBITA RO 10199 A BUCHAREST OTOPENI RO 15199 P CONSTANTA NORTH RO 15299 P CONSTANTA SOUTH  AGIGEA RO 33199 R HALMEU RO 25199 R SCULENI LASI RO 36199 R SIRET RO 38199 R STAMORA MORAVITA